                 Case 3:20-cv-05843-JSC Document 1 Filed 08/19/20 Page 1 of 19



           1   KEKER, VAN NEST & PETERS LLP
               JOHN W. KEKER - # 49092
           2   jkeker@keker.com
               R. JAMES SLAUGHTER - # 192813
           3   rslaughter@keker.com
               BRYN WILLIAMS - # 301699
           4   bwilliams@keker.com
               NICHOLAS GREEN - # 323959
           5   ngreen@keker.com
               633 Battery Street
           6   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           7   Facsimile:     415 397 7188

           8   Attorneys for Plaintiff ANNE KIRKPATRICK

           9                             UNITED STATES DISTRICT COURT

          10                            NORTHERN DISTRICT OF CALIFORNIA

          11                            SAN FRANCISCO/OAKLAND DIVISIONS

          12   ANNE KIRKPATRICK, an individual             Case No.
          13               Plaintiff,                      COMPLAINT FOR RETALIATORY
                                                           DISCHARGE, CALIFORNIA LABOR
          14         v.                                    CODE § 1102.5, AND VIOLATION OF
                                                           FEDERAL CONSTITUTIONAL RIGHTS,
          15   THE CITY OF OAKLAND, CALIFORNIA,            42 U.S.C. § 1983
               a public corporation,
          16
                           Defendant.
          17                                               DEMAND FOR JURY TRIAL
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

               COMPLAINT FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5, AND VIOLATION
                                OF FEDERAL CONSTITUTIONAL RIGHTS, 42 U.S.C. § 1983
                                                   Case No.
1389483
                 Case 3:20-cv-05843-JSC Document 1 Filed 08/19/20 Page 2 of 19



           1          Plaintiff Anne Kirkpatrick, by and through her counsel of record, for her Complaint

           2   against Defendant the City of Oakland, California, alleges as follows:

           3                                         NATURE OF THE CASE

           4          1.      The Oakland Police Commission is the product of hard work, creative thinking,

           5   and close collaboration—it represents an innovative and progressive step towards effective

           6   civilian oversight and the restoration of public confidence in the Oakland Police Department

           7   (“OPD”).

           8          2.      Unfortunately, some Oakland Police Commissioners have no regard for the law or

           9   the scope of their power and authority. Despite holding critical positions of public trust, those

          10   same Commissioners routinely abuse their power and ignore their oath of office. By way of

          11   example, some Commissioners corruptly look for special treatment from OPD in their personal

          12   affairs. Others frequently abuse and harass OPD staff and interfere in day-to-day operations,

          13   including by seeking unlawful access to confidential documents. Commissioners regularly

          14   attempt to exceed their authority. Anybody who speaks out about these abuses is bullied,

          15   threatened, and retaliated against.

          16          3.      For nearly three years, Chief Kirkpatrick raised a series of alarms about this

          17   Commissioner misconduct, which she believed violated the law. Those alarms went largely

          18   unheeded. Finally, caving to pressure from those same lawless Commissioners, the City fired its

          19   most progressive Chief in decades in retaliation for blowing the whistle.

          20          4.      Put simply, the City, acting through its agents Mayor Libby Schaaf and the Police

          21   Commission, fired Chief Kirkpatrick in retaliation for her repeated reports of Police Commission

          22   misconduct. The Chief’s termination violated the California Labor Code and the Chief’s federal

          23   constitutional rights. Through this lawsuit, Chief Kirkpatrick seeks to shine a brighter light on

          24   this abuse of the public trust and to be made whole for the injuries she suffered as a result of the

          25   City’s unlawful conduct.

          26                                             THE PARTIES

          27          5.      Plaintiff Anne Kirkpatrick is a law enforcement professional with deep experience,

          28   including senior leadership roles within the Spokane, Washington Police Department, the
                                                                 2
               COMPLAINT FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5, AND VIOLATION
                                OF FEDERAL CONSTITUTIONAL RIGHTS, 42 U.S.C. § 1983
                                                   Case No.
1389483
                 Case 3:20-cv-05843-JSC Document 1 Filed 08/19/20 Page 3 of 19



           1   Chicago, Illinois Police Department, and most recently as Chief of the Oakland Police

           2   Department. Chief Kirkpatrick is a resident and citizen of the State of Washington.

           3           6.       Defendant, the City of Oakland, California, is a public municipal corporation and a

           4   California Charter City situated within Alameda County, California.

           5                                             JURISDICTION

           6           7.       This Court has subject matter jurisdiction over all claims pursuant to 28 U.S.C.

           7   § 1332, because this is a civil suit between citizens of two different states and the amount in

           8   controversy exceeds $75,000.

           9           8.       This Court also has subject matter jurisdiction over Chief Kirkpatrick’s First

          10   Amendment Claim pursuant to 28 U.S.C. § 1331, because it arises under the Constitution and

          11   laws of the United States. The Court has supplemental subject matter jurisdiction over Chief

          12   Kirkpatrick’s claim under California Labor Code § 1102.5 pursuant 28 U.S.C. § 1367(a), because

          13   that claim is so related to the claim in the action within the Court’s original jurisdiction that it

          14   forms part of the same case or controversy.

          15           9.       The Court has personal jurisdiction over the City because it is a California

          16   municipal corporation organized under a charter adopted pursuant to the Constitution of the State

          17   of California.

          18                                                  VENUE
          19           10.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), because the only
          20   Defendant in this action, the City, resides in this District, and a substantial part of the events or
          21   omissions giving rise to the claim occurred in this District.
          22                                   INTRADISTRICT ASSIGNMENT
          23           11.      Pursuant to Local Rules 3-2(c) and 3-2(d), this case may be assigned to either the
          24   Oakland or San Francisco Divisions of this Court, because a substantial part of the events or
          25   omissions giving rise to Chief Kirkpatrick’s claims occurred in Alameda County, California.
          26                                        CLAIM PRESENTATION
          27           12.      Pursuant to Cal. Gov’t Code §§ 905, 910, and 915, Chief Kirkpatrick presented her
          28   claim for damages to the City of Oakland on May 6, 2020. Her claim included all required
                                                                  3
               COMPLAINT FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5, AND VIOLATION
                                OF FEDERAL CONSTITUTIONAL RIGHTS, 42 U.S.C. § 1983
                                                   Case No.
1389483
                 Case 3:20-cv-05843-JSC Document 1 Filed 08/19/20 Page 4 of 19



           1   elements under § 910, including: Chief Kirkpatrick’s name and post office address, the post office

           2   address for notices related to the claim, the date, place, and other circumstances of the occurrence

           3   that gave rise to her claim, a general description of the City’s indebtedness and the Chief’s injury,

           4   the names of the City employees who caused the Chief’s injury, and the fact that the Chief’s

           5   injuries exceed the jurisdictional minimum for an unlimited civil case under the laws of the State

           6   of California.

           7          13.       The City of Oakland rejected Chief Kirkpatrick’s claim by letter dated June 25,

           8   2020. This civil suit for damages is therefore authorized under The Government Claims Act, Cal.

           9   Gov’t Code § 945.4.

          10                                      FACTUAL ALLEGATIONS

          11          A.        Measure LL and the Oakland Police Commission

          12          14.       When Chief Kirkpatrick arrived at OPD on February 27, 2017, she took the helm

          13   of a Department still reeling from a series of destabilizing events that undermined OPD’s

          14   credibility and respect in the community it serves.

          15          15.       A reformer and advocate for police transparency, Chief Kirkpatrick began her

          16   tenure as Chief of Police against the backdrop of a citizen ballot initiative called Measure LL,

          17   approved by Oakland residents in the November 2016 elections. Measure LL created the current

          18   manifestation of the Oakland Police Commission, a body designed to provide robust civilian

          19   oversight of OPD and restore public faith and confidence the department.

          20          16.       Under Measure LL, the Commission received a specific mandate: to oversee,

          21   review, and reform OPD’s “policies, procedures, customs, and General Orders[.]” The text of the

          22   initiative enumerated six areas of responsibility and authority within the Commission’s purview:

          23                    i)     conduct public hearings at least annually related to policy and procedures;

          24                    ii)    propose changes to policies and procedures;

          25                    iii)   exercise oversight authority to approve or reject OPD’s own suggested

          26   changes to Department policies and procedures;

          27                    iv)    review and comment, at its discretion, on all other policies and procedures;

          28
                                                                 4
               COMPLAINT FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5, AND VIOLATION
                                OF FEDERAL CONSTITUTIONAL RIGHTS, 42 U.S.C. § 1983
                                                   Case No.
1389483
                   Case 3:20-cv-05843-JSC Document 1 Filed 08/19/20 Page 5 of 19



           1                  v)      review the City’s budget for OPD to ensure it is in alignment with OPD’s

           2   policies and procedures; and

           3                  vi)     substantial input into hiring and firing the Chief of Police.

           4           17.    The Police Commission’s hiring and firing authority includes the ability to

           5   propose four candidates from whom the Mayor may choose to hire as Chief, as well as the ability

           6   to fire the Chief of Police for cause. Where, as in Chief Kirkpatrick’s case, the Chief is fired

           7   without cause, the Mayor must consent.

           8           18.    Under Measure LL, the scope of the Commission’s authority is clear—it is

           9   empowered to examine and, if necessary, adjust OPD’s governing policies and procedures. It

          10   may also exercise authority with respect to OPD’s most senior leadership in the form of its hiring

          11   and firing power. Those are the limits of the Commission’s authority.

          12           19.    But, in its oversight role, the Police Commission has no authority over the day-to-

          13   day operations of the Department; it is not empowered to direct or assign lower-level OPD staff

          14   and it is explicitly prohibited from accessing legally protected OPD personnel records except in

          15   certain limited circumstances.

          16           20.    Following Measure LL’s enactment, the Police Commission began meeting in

          17   November 2017, about nine months after the City hired Chief Kirkpatrick.

          18           21.    It was a rocky start—three Commissioners left their roles in the Police

          19   Commission’s first months. In addition, the Police Commission suffered from significant tension

          20   between mayoral appointees and Selection Panel appointees.1

          21           22.    As a mayoral appointee herself and a newcomer to Oakland, Chief Kirkpatrick

          22   received her share of animosity from the Selection Panel appointees on the Police Commission.

          23           23.    Compounding these problems, the Police Commission evidenced a

          24   misunderstanding of its role right from the start. Although the scope of its authority is clearly

          25   limited to policy and procedure, the Police Commission sought to involve itself in the daily

          26
               1
          27    Measure LL gave the Mayor of Oakland authority to appoint three of the first regular members
               of the Police Commission and then created a “Selection Panel” empowered to recommend
          28   candidates for the remaining positions to the Oakland City Council for subsequent appointment.
                                                                 5
               COMPLAINT FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5, AND VIOLATION
                                OF FEDERAL CONSTITUTIONAL RIGHTS, 42 U.S.C. § 1983
                                                   Case No.
1389483
                 Case 3:20-cv-05843-JSC Document 1 Filed 08/19/20 Page 6 of 19



           1   affairs and operations of OPD and acted as if OPD employees were Police Commission staff.

           2          24.     In addition, the City failed to provide the Police Commission with the necessary

           3   staff and support for a successful start, shortcomings that the Police Commission wrongly

           4   attributed to OPD. When Police Commission meetings eventually began in the late fall of 2017,

           5   they were chaotic, often marked by discordant exchanges between Commissioners, OPD

           6   representatives, other City officials, and the community.

           7          B.      Chief Kirkpatrick’s Reports of Commissioner Misconduct

           8          25.     Even under these challenging circumstances, Chief Kirkpatrick’s time as OPD’s

           9   leader was marked by many successes and improvements.

          10          26.     For example, during Chief Kirkpatrick’s tenure, the City’s homicide rate decreased

          11   to its lowest level in twenty years, and the City was on pace for a sixty-four-year low homicide

          12   rate at the time of the Chief’s termination. Other notable reform efforts included OPD’s

          13   implementation of new policies, strategy, and training around police-citizen encounters that

          14   resulted in a fifty percent reduction in stops involving African-American and Latinx citizens. The

          15   Chief’s reform efforts extended to OPD’s disciplinary process as well; according to an outside

          16   Disparity in Discipline Study, OPD made significant strides in reducing divergent disciplinary

          17   outcomes during Chief Kirkpatrick’s time leading the Department.

          18          27.     But a series of incidents involving individual Police Commissioners ultimately

          19   drove the Chief to submit multiple reports of inappropriate and unlawful conduct to the Oakland

          20   City Attorney’s Office, the City Administrator, and the Mayor of Oakland—the officials she

          21   understood had the capacity to take action to stop the Commissioner’s unlawful conduct and

          22   prevent future recurrences.

          23          28.     But City leaders all ignored Chief Kirkpatrick’s repeated reports of Commission

          24   misconduct. Instead, the Police Commission and Mayor orchestrated Chief Kirkpatrick’s

          25   termination in retaliation for the Chief’s repeated whistleblowing.

          26

          27

          28
                                                                6
               COMPLAINT FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5, AND VIOLATION
                                OF FEDERAL CONSTITUTIONAL RIGHTS, 42 U.S.C. § 1983
                                                   Case No.
1389483
                 Case 3:20-cv-05843-JSC Document 1 Filed 08/19/20 Page 7 of 19



           1                  1.      Commissioners Threaten Neighborhood Services

           2          29.     Chief Kirkpatrick’s first report of Commissioner misconduct arose out of two

           3   Commissioners’ inappropriate efforts to steer resources towards their own neighborhoods and

           4   related bullying, threats, and intimidation of two low-level OPD employees.

           5          30.     On March 2, 2018, Commissioners Ginale Harris and Jose Dorado met with two

           6   supervisory OPD Neighborhood Services Coordinators (“NSCs”) who work with the community

           7   to facilitate partnerships between citizens and the Department.

           8          31.     During this encounter, Commissioner Harris made several demands, including for

           9   information related to OPD hiring processes and internal OPD documents.

          10          32.     Commissioner Harris told these two OPD employees that she “had a history of

          11   having people fired” and that she believed NSCs “should be Oakland residents.”

          12          33.     Commissioner Dorado, for his part, expressed displeasure with the NSCs assigned

          13   to his neighborhood before emphasizing his view that the Ghost Ship fire, an event that resulted

          14   in thirty-six deaths, could have been prevented “had the NSC [done] her job.”

          15          34.     Upon receiving a report of this incident, Chief Kirkpatrick made a report to the

          16   City Attorney’s Office and City Administrator Sabrina Landreth.

          17          35.     The Chief made this report because she reasonably believed that Commissioner

          18   Harris and Commissioner Dorado violated Oakland regulations prohibiting misuse of official

          19   positions for personal gain.

          20                  2.      Commissioner Harris Seeks Special Treatment

          21          36.     Chief Kirkpatrick submitted her next report of Police Commission misconduct in

          22   connection with an individual Commissioner’s corrupt efforts to obtain special treatment from

          23   OPD.

          24          37.     On September 17, 2018 Chief Kirkpatrick was working in her office on the eighth

          25   floor of OPD headquarters when Officer Johnna Watson, a staff assistant to the Chief, reported

          26   that Commissioner Harris was “basically throwing a fit” over a tow ticket in the Records

          27   Department.

          28
                                                                7
               COMPLAINT FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5, AND VIOLATION
                                OF FEDERAL CONSTITUTIONAL RIGHTS, 42 U.S.C. § 1983
                                                   Case No.
1389483
                 Case 3:20-cv-05843-JSC Document 1 Filed 08/19/20 Page 8 of 19



           1             38.   When citizens receive citations or fines, they may pay them in person in the

           2   Records Department.

           3             39.   A supervisor from Records arrived and told the Chief that Commissioner Harris

           4   had displayed her Commission badge to Records Staff and asked if they “knew who I am?” The

           5   Chief also understood that Commissioner Harris felt she had been illegally towed, that she was

           6   willing to pay her citation, but refused to pay the fee for a tow truck.

           7             40.   Records staff told Commissioner Harris that she could pursue a hearing if she felt

           8   she was towed illegally, to which Commissioner Harris replied along the lines of “do I need to

           9   call the Chief” or “I’m going to have to call the Chief.”

          10             41.   The Chief understood that Commissioner Harris was asking for a personal favor

          11   and special treatment.

          12             42.   Because her staff had escalated the matter to her desk, Chief Kirkpatrick felt that

          13   the situation was serious. She instructed Officer Watson to bring Commissioner Harris to her

          14   office.

          15             43.   When Commissioner Harris arrived, the Chief told her that she would not grant

          16   any favors for Police Commissioners and recommended that Commissioner Harris follow the

          17   ordinary appeals process. Commissioner Harris then denied that she was seeking “a favor,” and

          18   ultimately left the Chief’s office without obtaining any change in her fine.

          19             44.   After Commissioner Harris left, the Chief documented the events in an internal

          20   report.

          21             45.   Chief Kirkpatrick also sent an email to City leaders, informing them of the

          22   confrontation. The Chief wrote that Commissioner Harris was “bullying” her staff and expressed

          23   concerns regarding retaliation.

          24                   3.       The Police Commission Insults Alameda County’s Public Defender

          25             46.   On March 28, 2019, Alameda County Public Defender Brendon Woods addressed

          26   a Police Commission meeting that Chief Kirkpatrick attended. In the middle of Woods’s

          27   remarks, Commissioner Harris interjected to the effect that Woods’s “skin color is black” but that

          28   he “may not live like a black man.”
                                                                  8
               COMPLAINT FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5, AND VIOLATION
                                OF FEDERAL CONSTITUTIONAL RIGHTS, 42 U.S.C. § 1983
                                                   Case No.
1389483
                 Case 3:20-cv-05843-JSC Document 1 Filed 08/19/20 Page 9 of 19



           1          47.     Woods took offense and responded with a brief personal history.

           2          48.     The next day, the Chief sent an email to City leaders titled “Potential Complaint,”

           3   and explained that she found Harris’s remark “so unacceptable that I personally apologized to Mr.

           4   Wood[s].”

           5          49.     The Chief believed that this incident possibly triggered her mandatory reporting

           6   obligation under City Administrative Instruction 71 (“AI 71”), a policy governing harassment and

           7   workplace misconduct. Indeed, in the Chief’s view, a comment of this tenor would subject an

           8   OPD Officer to serious discipline.

           9          50.     The final line of her email is particularly ominous in retrospect: “I am concerned

          10   that the Police Commission could be retaliatory toward me for reporting this to you.”

          11                  4.      The Police Commission Seeks Confidential Information

          12          51.     The Chief submitted several reports to City leadership related to Police

          13   Commissioners’ unlawful efforts to obtain confidential personnel information in connection with

          14   an investigation into racial bias within OPD, as well as Police Commissioners’ attempts to

          15   intimidate and harass the Chief into commenting on the investigation in violation of her legal duty

          16   of confidentiality.

          17          52.     Sometime in October 2018, Sergeant Aaron Smith, the President of the Oakland

          18   Black Officers’ Association (“OBOA”), sought a meeting with Chief Kirkpatrick. She

          19   understood this meeting to involve Smith’s difficulties with his supervisor, Captain Jake Bassett.

          20   The Chief knew that many perceived Bassett to be a poor communicator, and although she found

          21   him quite competent, the Chief had received complaints regarding his leadership style in the past.

          22   At the time, Bassett oversaw the OPD Academy, which also retained responsibility for

          23   recruitment efforts.

          24          53.     The Chief partially misunderstood the nature of Smith’s visit. She believed

          25   Smith’s complaint was with Bassett’s communication skills and leadership; while Smith did have

          26   such concerns, he also wanted to raise issues related to Bassett’s handling of diversity and

          27   recruiting. By her own admission, Chief Kirkpatrick missed the possible bias issues in Smith’s

          28   presentation because the focus of his remarks was directed towards moving a different individual,
                                                                9
               COMPLAINT FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5, AND VIOLATION
                                OF FEDERAL CONSTITUTIONAL RIGHTS, 42 U.S.C. § 1983
                                                   Case No.
1389483
                Case 3:20-cv-05843-JSC Document 1 Filed 08/19/20 Page 10 of 19



           1   Virginia Gleason, into the position overseeing recruiting. Gleason was the Deputy Director of the

           2   Bureau of Support Services and Chief Kirkpatrick’s top civilian aide.

           3           54.     In part due to concerns about a non-union civilian employee supervising sworn

           4   officers and union members, the Chief did not immediately take action, although she was working

           5   on a solution behind the scenes.

           6           55.     Ninety days after her meeting with Smith, the OBOA released an open letter that

           7   was highly critical of the Chief, Captain Bassett, and diversity and race issues within OPD. The

           8   letter caused serious disruption within the Department. The Chief immediately recognized that an

           9   AI 71 investigation was appropriate and welcomed outside scrutiny of the issues OBOA

          10   presented in its letter.

          11           56.     After the City announced an investigation, the Police Commission placed a status

          12   update on the probe on every meeting agenda. But, Chief Kirkpatrick could not speak to the issue

          13   in any capacity because she was legally precluded from discussing an open internal investigation.

          14   Moreover, she could in no circumstance comment on an investigation of which she was a focus.

          15   Nevertheless, in a transparent effort to harass and intimidate the Chief, the Police Commission

          16   continued noticing a status report that it knew the Chief could not lawfully provide, even after the

          17   Chief informed them that she could not answer any questions.

          18           57.     By April 2019, the situation had reached a boiling point. The Chief attended a

          19   Police Commission meeting where the status of the AI 71 investigation was again on the agenda.

          20   After refusing to address the topic, the Chief drafted an email to Mayor Schaaf and City

          21   Administrator Landreth (among others), titled “Complaint,” where she decried the Police

          22   Commission’s conduct. She explained that it was her “understanding that employment law

          23   prevents me from addressing” the issue and lamented that she was “being challenged as

          24   insubordinate” for refusing to violate her legal obligations.

          25                   5.         The Police Commission Inappropriately Directs Staff

          26           58.     Chief Kirkpatrick reported again on the Police Commission’s campaign of

          27   interference in the early summer of 2019. On May 29, 2019, Commissioner Harris emailed Chief

          28   Kirkpatrick to request that Deputy Chief LeRonne Armstrong serve as OPD’s liaison to the Police
                                                                10
               COMPLAINT FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5, AND VIOLATION
                                OF FEDERAL CONSTITUTIONAL RIGHTS, 42 U.S.C. § 1983
                                                   Case No.
1389483
                Case 3:20-cv-05843-JSC Document 1 Filed 08/19/20 Page 11 of 19



           1   Commission. In the request, Commissioner Harris explained that “I often have many question[s]

           2   in regards to East Oakland that I believe and trust that Deputy Armstrong can answer. I do

           3   appreciate your staff that you bring to the meetings, however they are not from East Oakland or

           4   Oakland period. I am a firm believer that you can only be an expert if you have experienced it.”

           5          59.     After some back and forth with Commissioners Harris and Regina Jackson, Chief

           6   Kirkpatrick ultimately informed them that she had spoken to Deputy Chief Armstrong and that he

           7   was not interested in serving as a liaison.

           8          60.     Commissioner Jackson responded that the Commission “would like to have DC

           9   Armstrong be the liaison whether he likes it or not.”

          10          61.     Finally, on June 5, 2019, the Chief sought the intervention of City leaders, writing

          11   that they needed to explain the issue of having a commissioner directing staff to the Police

          12   Commission.

          13          62.     On June 20, 2019, in the face of repeated demands and inaction from City

          14   administrators, the Chief concluded she had no recourse; she relented and assigned Deputy Chief

          15   Armstrong as the OPD liaison to the Police Commission.

          16                  6.      The Police Commission Serves an Unlawful Subpoena

          17          63.     In the early summer of 2019, Chief Kirkpatrick raised further concerns about the

          18   lawfulness of Police Commission activity with senior City officials.

          19          64.     OPD’s internal investigations into the shooting death of Joshua Pawlik were

          20   coming to a close; OPD officers shot and killed Pawlik, a homeless man, after they observed him

          21   sleeping with a firearm. Eventually, the Executive Force Review Board, the Community Police

          22   Review Agency, and Chief Kirkpatrick concluded that the use of force in the Pawlik shooting was

          23   within OPD policy.

          24          65.     The Police Commission and federal monitor Robert Warshaw were not satisfied

          25   with OPD’s review and Commissioners sought to obtain confidential records related to the

          26

          27

          28
                                                               11
               COMPLAINT FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5, AND VIOLATION
                                OF FEDERAL CONSTITUTIONAL RIGHTS, 42 U.S.C. § 1983
                                                   Case No.
1389483
                   Case 3:20-cv-05843-JSC Document 1 Filed 08/19/20 Page 12 of 19



           1   Department’s internal investigation.2 Chief Kirkpatrick could not lawfully comply because the

           2   requested files contained protected personnel records, leading to several contentious Police

           3   Commission meetings.

           4           66.    The Chief reasonably believed that Commissioners were again attempting to force

           5   her to disclose confidential information in violation of law and the terms of her contract. Despite

           6   repeated requests, nobody in City Administration was willing to appear and defend the Chief at

           7   the Police Commission’s meetings.

           8           67.    In June 2019, the Police Commission issued a subpoena for all of OPD’s internal

           9   communications related to the Pawlik case. Although Measure LL did vest the Police

          10   Commission with subpoena power, this request exceeded the lawful boundaries of that power

          11   because it sought information protected by state law. The Chief believed this request was

          12   unlawful and reported it to City administrators. Ultimately, the Chief delivered the subpoenaed

          13   materials to Mike Nisparos, the head of the CPRA. In his role at the CPRA, Nisparos was

          14   authorized to view sensitive personnel information, unlike the Commissioners. Nisparos refused

          15   to turn over the communications to the Police Commission, telling the Chief that he believed the

          16   Police Commissioners were acting maliciously.

          17                  7.      The Commission Harasses and Intimidates Senior OPD Staff

          18           68.    The Police Commission’s campaign of intimidation, harassment, and interference

          19   with OPD leadership reached its climax in the fall of 2019.

          20           69.    Representatives from the Police Commission informed Chief Kirkpatrick’s senior

          21   civilian aide, Virginia Gleason, that the Police Commission desired a report on OPD’s efforts to

          22   increase diversity and inclusion in its hiring practices. Gleason was now responsible for leading

          23   these efforts, so preparation and presentation of the report were her responsibility. Gleason

          24   informed Chrissy Love, the administrator in charge of scheduling for the Police Commission, that

          25

          26
               2
          27    Chief Warshaw serves as a court-appointed federal monitor under a negotiated settlement
               agreement entered into by the City of Oakland and several civil rights plaintiffs, arising out of a
          28   case that predated Chief Kirkpatrick’s tenure with OPD.
                                                                12
               COMPLAINT FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5, AND VIOLATION
                                OF FEDERAL CONSTITUTIONAL RIGHTS, 42 U.S.C. § 1983
                                                   Case No.
1389483
                Case 3:20-cv-05843-JSC Document 1 Filed 08/19/20 Page 13 of 19



           1   the first-choice date, October 10, 2019, conflicted with Gleason’s pre-approved family vacation.

           2   Love and Gleason agreed on October 24, 2019 instead.

           3          70.     Then, without Gleason’s advanced knowledge, the Police Commission placed her

           4   presentation on the agenda for October 10. The Police Commission knew Gleason had planned to

           5   be out of town on that date and sought to embarrass both Gleason and OPD by scheduling the

           6   presentation for a time when Gleason could not appear. Nevertheless, Gleason canceled her

           7   vacation, attended the October 10, 2019 meeting, and delivered her report. Chief Kirkpatrick also

           8   attended the meeting.

           9          71.     But the Police Commission was not to be denied; Commissioners launched into

          10   heated criticism of Gleason’s report almost immediately. At least one Commissioner called the

          11   report “disgraceful.” Commissioner Harris told Gleason that, based on the content of the report,

          12   she “should be ashamed of herself.” The Commissioners’ breathtakingly abusive and harassing

          13   conduct, unbecoming of public officials—and recorded on video—was a bridge too far. Chief

          14   Kirkpatrick directed Gleason to step off the dais and took the microphone herself. She

          15   admonished the Police Commission not to “speak to our staff in that manner” and emphasized

          16   that targeted abuse “is not acceptable.” The Chief demanded an apology on Gleason’s behalf;

          17   Commissioner Harris responded that “[s]he will not get one from me. And neither will you.”

          18          72.     The next day, the Chief wrote a “Formal Complaint,” addressed to Barbara Parker

          19   (the City Attorney) and City Administrator Landreth, among others. Her Complaint described the

          20   facts leading to the conflagration at the October 10, 2019 meeting in detail. She also noted that

          21   Commissioner Smith and John Alden, the new director of the CPRA, reached out to her following

          22   the meeting. Alden, she reported, characterized the events as “horrifying” and told the Chief that

          23   the Commissioners’ motivations were “personal.” The Chief also noted that Deputy Chief

          24   Armstrong had told Gleason that the Police Commission knew the change in meeting date would

          25   interfere with Gleason’s vacation and that it was “personal.” The Chief further observed that the

          26   Police Commission continued to notice the OBOA investigation for a status update and had

          27   noticed it for the October 10 meeting.

          28
                                                               13
               COMPLAINT FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5, AND VIOLATION
                                OF FEDERAL CONSTITUTIONAL RIGHTS, 42 U.S.C. § 1983
                                                   Case No.
1389483
                Case 3:20-cv-05843-JSC Document 1 Filed 08/19/20 Page 14 of 19



           1          73.     Chief Kirkpatrick’s report noted her belief that the Commissioners’ behavior could

           2   be retaliation for the Chief’s report of Harris’s challenge to her tow ticket. Her complaint ended

           3   by listing the other senior OPD staff present at the Commission meeting: Assistant Chief Darren

           4   Allison, Lieutenant Bobby Hookfin, Deputy Chief Roland Holmgren, and Lieutenant Wilson Lau.

           5          C.      Chief Kirkpatrick’s Termination

           6          74.     At an open session of the Oakland City Council on January 28, 2020,

           7   Councilmember Rebecca Kaplan revealed the existence of a highly confidential internal

           8   investigation into repeated instances of misconduct by Police Commissioner Ginale Harris.

           9   Councilmember Kaplan disclosed a document that described the scope of the investigation and its

          10   approximate cost.

          11          75.     Chief Kirkpatrick was involved in several of the incidents under scrutiny,

          12   including Commissioner Harris’s threats to two NSCs in March 2018 and the September 2018

          13   tow ticket incident. The investigative team, from Public Interest Investigations, interviewed

          14   Chief Kirkpatrick in May 2019. To be clear, Chief Kirkpatrick did not commission the

          15   investigation, nor did she direct its aims or conduct. Her sole involvement was as a percipient

          16   witness to several of the events the City believed merited further investigation. Notably, the very

          17   document Councilmember Kaplan disclosed, outlining the scope of the investigation, highlighted

          18   that Chief Kirkpatrick was already on record as being concerned about the prospect of retaliation

          19   for her reports related to Commissioner Harris’s misconduct.

          20          76.     Two days after Councilmember Kaplan revealed the investigation of

          21   Commissioner Harris, on January 30, 2020, an article appeared in the Oakland Post describing the

          22   investigation and suggesting that it was the product of “repeated moves by the Chief of Police

          23   Anne Kirkpatrick and the City Administrator Sabrina Landreth against Oakland Police

          24   Commission Vice Chair Ginale Harris.” The retaliation Chief Kirkpatrick feared had begun in

          25   earnest.

          26          77.     Following the article’s publication, the City Council met in closed session on

          27   February 5, 2020. Less than two weeks later, Mayor Schaaf visited Chief Kirkpatrick in her

          28   home and told the Chief that the Police Commission intended to fire her. Mayor Schaaf also
                                                               14
               COMPLAINT FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5, AND VIOLATION
                                OF FEDERAL CONSTITUTIONAL RIGHTS, 42 U.S.C. § 1983
                                                   Case No.
1389483
                Case 3:20-cv-05843-JSC Document 1 Filed 08/19/20 Page 15 of 19



           1   suggested that the federal monitor, Robert Warshaw, supported firing the Chief. The Mayor

           2   asked Chief Kirkpatrick not to return to work.

           3           78.     On Thursday, February 20, 2020, Mayor Schaaf called Chief Kirkpatrick and

           4   informed her over the telephone that the City had terminated her employment as Chief of Police

           5   without cause, effective immediately. The City never offered the Chief an administrative hearing

           6   as required under the Peace Officer’s Bill of Rights, nor did it afford her an opportunity to appeal

           7   the City’s decision before a neutral decision maker.

           8                           FIRST CAUSE OF ACTION
                      FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5
           9
                       79.     Chief Kirkpatrick reincorporates and realleges all preceding paragraphs as if set
          10
               forth fully herein.
          11
                       80.     At all relevant times, through her termination on February 20, 2020, the City of
          12
               Oakland employed Anne Kirkpatrick in the position of Chief of Police.
          13
                       81.     Chief Kirkpatrick provided information related to Police Commissioner
          14
               misconduct, which was not publicly known, to her employer the City of Oakland, a public body.
          15
               The information disclosed included, without limitation:
          16
                               i)     Commissioners Harris’s and Dorado’s attempts to bully and harass,
          17
               through threats and intimidation, two OPD Neighborhood Services Coordinators in an effort to
          18
               obtain preferential policing for their own neighborhoods;
          19
                               ii)    Commissioner Harris’s misuse of her official position in an effort to obtain
          20
               special treatment from OPD;
          21
                               iii)   The Police Commission’s unlawful attempts to obtain confidential
          22
               employment records to which it had no right of access;
          23
                               iv)    The Police Commission’s harassment and open contempt for OPD staff.
          24
                       82.     Chief Kirkpatrick had reasonable cause to believe that the information she
          25
               provided disclosed violations of state law and local regulations, including without limitation:
          26
                               i)     Unlawful attempts to obtain confidential peace officer personnel records in
          27
               violation of Cal. Penal Code § 832.7 and Oakland Municipal Code § 2.45.80;
          28
                                                                15
               COMPLAINT FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5, AND VIOLATION
                                OF FEDERAL CONSTITUTIONAL RIGHTS, 42 U.S.C. § 1983
                                                   Case No.
1389483
                Case 3:20-cv-05843-JSC Document 1 Filed 08/19/20 Page 16 of 19



           1                   ii)    Unlawful attempts to misuse official positions for personal gain in

           2   violation of Cal. Penal Code § 68(a) and Oakland Municipal Code § 2.25.06; and

           3                   iii)   Abuse of authority and retaliatory conduct in violation of Oakland

           4   Municipal Code § 2.24.100.

           5           83.     The City of Oakland discharged Chief Kirkpatrick, effective February 20, 2020.

           6           84.     Chief Kirkpatrick’s disclosures were, at a minimum, a contributing factor in the

           7   City’s decision to terminate her employment at OPD. Chief Kirkpatrick was terminated only four

           8   months after making a “formal complaint” against the Police Commissioners, expressing her

           9   belief that Commissioners were retaliating against her, at least in part, due to her prior reports of

          10   misconduct. Indeed, the Chief’s reports, made in close temporal proximity to her termination,

          11   disclosed blatant corruption and misconduct by the very officials that terminated her employment.

          12   Throughout her employment as Chief of Police, Chief Kirkpatrick expressed concern, in writing,

          13   that the Police Commission might retaliate against her for reporting Commissioner misconduct;

          14   those fears eventually became reality in February 2020.

          15           85.     Chief Kirkpatrick was damaged by her unlawful discharge, in at least the

          16   following ways:

          17                   i)     Lost compensation from February 2020 through the conclusion of her

          18   contractual term of employment, February 26, 2022.

          19                   ii)    Lost health, retirement, and fringe benefits through the conclusion of her

          20   contractual term of employment, February 26, 2022.

          21                   iii)   Mental suffering caused by the City’s extreme and outrageous conduct in

          22   terminating her employment for reporting Commissioner misconduct.

          23                            SECOND CAUSE OF ACTION
                         FOR VIOLATION OF FIRST AMENDMENT RIGHTS, 42 U.S.C § 1983
          24
                       86.     Chief Kirkpatrick reincorporates and realleges all preceding paragraphs as if set
          25
               forth fully herein.
          26
                       87.     Chief Kirkpatrick’s reports to City administrators amounted to protected speech
          27
               that substantially addressed matters of public concern. The Chief’s reports concerned
          28
                                                                 16
               COMPLAINT FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5, AND VIOLATION
                                OF FEDERAL CONSTITUTIONAL RIGHTS, 42 U.S.C. § 1983
                                                   Case No.
1389483
                Case 3:20-cv-05843-JSC Document 1 Filed 08/19/20 Page 17 of 19



           1   wrongdoing at high levels of City government, within a body specifically created to provide

           2   accountable civilian oversight and restore public confidence and trust in OPD. The Chief also

           3   disclosed corrupt acts, self-serving conduct, and violations of law. The Chief’s speech bore

           4   directly on critical issues of governmental mismanagement at systemic levels involving an

           5   essential public safety agency, and were not mere employment grievances.

           6          88.     The Chief’s reports were not made in the ordinary course of her job duties, which

           7   involved managing OPD’s day-to-day operations. Instead, her speech was made in her capacity

           8   as a concerned citizen, and involved reports that were necessary to root out public corruption.

           9   The Chief directed her protected speech to the only City administrators potentially capable of

          10   putting an end to Commissioner misconduct.

          11          89.     The Chief’s protected speech, made in her capacity as a private citizen and which

          12   substantially addressed matters of public concern, was a substantial motivating factor in the

          13   City’s adverse employment action. Specifically, the City terminated the Chief’s employment in

          14   direct retaliation for her repeated whistleblowing activities. The City fired the Chief on February

          15   20, 2020, only four months after her October 11, 2019 “formal complaint.”

          16          90.     The City had no adequate justification for terminating the Chief’s employment

          17   based on her protected whistleblowing speech under Pickering v. Board of Education of

          18   Township High School District 205, Will County, Illinois, 391 U.S. 563 (1968). The Chief’s

          19   protected speech did not disrupt the City’s ability to control its work environment or the

          20   relationships between coworkers within OPD; indeed just the opposite is true. Nor did the

          21   Chief’s speech impair her ability to perform her job duties or obstruct OPD’s routine operations.

          22          91.     The Chief’s protected speech was the logical and proximate cause of her

          23   termination. The City fired Chief Kirkpatrick because of her repeated efforts to cast sunshine on

          24   Police Commissioner misconduct.

          25          92.     Oakland Mayor Libby Schaaf and the Police Commission jointly terminated Chief

          26   Kirkpatrick. These individuals, acting on behalf of the City and as the City’s agents, are the City

          27   officials responsible for establishing final policy with respect to OPD, as evidenced by

          28   § 604(b)(10) of the Oakland City Charter and Measure LL. As such, the Chief’s termination was
                                                                17
               COMPLAINT FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5, AND VIOLATION
                                OF FEDERAL CONSTITUTIONAL RIGHTS, 42 U.S.C. § 1983
                                                   Case No.
1389483
                Case 3:20-cv-05843-JSC Document 1 Filed 08/19/20 Page 18 of 19



           1   the decision of a final policymaker for purposes of Monell v. Department of Social Services of the

           2   City of New York, 436 U.S. 658 (1978).

           3          93.     Chief Kirkpatrick was damaged by her retaliatory discharge, in at least the

           4   following ways:

           5                  i)     Lost earnings from February 20, 2020 through the conclusion of her

           6   contractual term of employment, February 26, 2022.

           7                  ii)    Lost health, retirement, and fringe benefits from February 20, 2020 through

           8   the conclusion of her contractual term of employment, February 26, 2022.

           9                  iii)   Mental suffering caused by the City’s extreme and outrageous conduct in

          10   terminating her employment for reporting Commissioner misconduct.

          11                                       PRAYER FOR RELIEF
          12          Wherefore, Plaintiff Anne Kirkpatrick prays for judgment against the City of Oakland as
          13   follows:
          14          1.      A judgment that the City terminated Chief Kirkpatrick in retaliation for protected
          15   disclosures to a public body, in violation of Cal. Labor Code § 1102.5;
          16          2.      A judgment that the City violated Chief Kirkpatrick’s rights under the First
          17   Amendment to the United States Constitution;
          18          3.      General damages according to proof, including, without limitation, mental pain
          19   and anguish cause by the City’s extreme and outrageous conduct;
          20          4.      Special damages according to proof, including without limitation:
          21                  i)     Lost earnings for the period between February 20, 2020 and February 26,
          22   2022, inclusive;
          23                  ii)    Lost future health, retirement, and fringe benefits for the period between
          24   February 20, 2020 and February 26, 2022, inclusive;
          25                  iii)   Damage to future earning potential through injury to professional
          26   reputation;
          27          5.      Prejudgment interest in an amount according to proof;
          28          6.      Reasonable attorneys’ fees and costs;
                                                               18
               COMPLAINT FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5, AND VIOLATION
                                OF FEDERAL CONSTITUTIONAL RIGHTS, 42 U.S.C. § 1983
                                                   Case No.
1389483
                Case 3:20-cv-05843-JSC Document 1 Filed 08/19/20 Page 19 of 19



           1         7.     Any such other relief as the Court may deem just and proper.

           2
                     Plaintiff Anne Kirkpatrick demands a trial by jury.
           3

           4
               Dated: August 19, 2020                              KEKER, VAN NEST & PETERS LLP
           5

           6
                                                            By:    /s/ R. James Slaughter
           7                                                       JOHN W. KEKER
                                                                   R. JAMES SLAUGHTER
           8                                                       BRYN WILLIAMS
                                                                   NICHOLAS GREEN
           9
                                                                   Attorneys for Plaintiff ANNE
          10                                                       KIRKPATRICK

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                            19
               COMPLAINT FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5, AND VIOLATION
                                OF FEDERAL CONSTITUTIONAL RIGHTS, 42 U.S.C. § 1983
                                                   Case No.
1389483
